Citation Nr: 1113763	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  10-05 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial disability rating higher than 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from July 1965 to July 1967.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In a May 2008 decision, the RO denied the Veteran's claim for service connection for bilateral hearing loss, but granted his claim for service connection for tinnitus, assigning an initial 10 percent rating retroactively effective from November 8, 2007, the day the RO had received this claim.  In another decision since issued in August 2008, the RO confirmed and continued the denial of the claim for bilateral hearing loss.  The Veteran appealed both the denial of his claim for service connection for bilateral hearing loss and for an initial rating higher than 10 percent for his tinnitus.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (indicating that when a Veteran appeals the rating initially assigned for a disability following the granting of service connection for it, VA must consider his claim in this context, which includes determining whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the grant to compensate him for times when his disability has been more severe than at others).  He already has the highest possible schedular rating for tinnitus, however.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2010).  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

In any event, the Board recently in April 2011 granted the Veteran's motion to reschedule his hearing at the RO before a Veterans Law Judge of the Board.  So the Board is remanding his claims to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

In his January 2010 substantive appeal (on VA Form 9), the Veteran indicated he wanted a hearing before a Veterans Law Judge of the Board at the Board's offices in Washington, DC (i.e., a Central Office hearing).  And in June 2010, pursuant to this request, the Board sent him a letter notifying him that his hearing at the Board's offices in Washington, DC, had been scheduled for September 28, 2010.

On September 2, 2010, so about 4 weeks before his hearing was to be held, the RO received statements from the Veteran and his representative indicating the Veteran would be unable to attend his scheduled hearing in Washington, DC, and requesting instead a hearing at the local RO in New Orleans - either a Travel Board hearing or videoconference hearing, whichever could be held first.  The Board, as mentioned, since has granted this motion in April 2011 to reschedule the hearing.  The Veteran is entitled to this hearing before deciding his claims.  38 C.F.R. §§ 20.700, 20.704 (2010).

Accordingly, the claims are REMANDED for the following action:

At his election, schedule the Veteran for either a videoconference or Travel Board hearing - whichever can be held sooner.  Notify him of the date, time and location of this hearing.  Put a copy of this letter in his claims file.  If, for whatever reason, he changes his mind and elects not to have this hearing or fails to report for it on the date scheduled, then also document this in his claims file.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

